Title: John Adams to Abigail Adams, 1 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 1. 1777
     
     The Fleet is in Delaware Bay. 228 of them were seen, in the Offing, from Cape Henlopen, the day before yesterday. They come in but slowly.
     General Washington, and the light Horse came into Town last Night. His Army will be in, this day—that is the two or three first Divisions of it—Greens, Sterlings and Stevensons Stephen’s.
     The rest is following on, as fast as possible. General Nash with about 1500 North Carolina Forces, has taken Post on the Heights of Chester, about 15 miles below this City on the River. The Fire Ships &c. are ready.
     I really think that Providence has ordered this Country to be the Theatre of this Summers Campaign, in Favour to Us, for many Reasons. 1. It will make an entire and final Seperation of the Wheat from the Chaff, the Ore from the Dross, the Whiggs from the Tories. 2. It will give a little Breath to you in N. England. 3. If they should fail in their Attempt upon Philadelphia, it will give Lustre to our Arms and Disgrace to theirs, but if they succeed, it will cutt off this corrupted City, from the Body of the Country, and it will take all their Force to maintain it.
    